LATTIMORE, Judge.
Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
The record is here without statement of facts or hills of exception. We observe that the sentence imposed upon appellant directed his confinement in the penitentiary for a period of two years; no notice being taken of our Indeterminate Sentence Law (Vernon’s Ann. C. C. P. art. 775). The lowest penalty for the offense for which conviction was had, is one year in the penitentiary. The sentence will he reformed so as to direct that appellant he confined in the penitentiary for a period of not less than one nor more than two years.
As thus reformed, the judgment will be affirmed.